Citation Nr: 1746368	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for temporomandibular joint (TMJ) disorder.  

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for hiatal hernia to include gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to February 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The issues of service connection for sleep apnea, hypertension, hiatal hernia, and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2001 rating decision in part denied the claim for service connection for hearing loss; the Veteran did not appeal the decision or submit new and material evidence within the appeal period.

2.  The evidence received since the April 2001 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.  

3.  The probative evidence of record shows that the Veteran's current TMJ disorder is related to life time jaw stresses which include 22 years as a brass player during service.  


CONCLUSIONS OF LAW

1.  The April 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2000).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for TMJ disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  38 U.S.C.A. § 5108 (West 1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 522, 524 (1996).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The RO denied the claim for service connection for bilateral hearing loss in an April 2001 rating decision.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2000).

The evidence received since the April 2001 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2016).  Non-VA records were submitted showing evidence of a current diagnosis of noise induced hearing loss which was previously missing.  This new evidence raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim for service connection for bilateral hearing loss is reopened.  

II.  TMJ

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has reported experiencing symptoms of jaw pain and TMJ problems while on active duty, and that his symptoms have gotten worse since leaving active duty.  The Veteran retired after serving over 22 years on active duty from November 1977 to February 2000.  He was a member of the Army band for his entire period of service, playing the Euphonium, a brass band instrument.  He began playing his instrument in junior high or high school, and reported that he had braces in his youth.

An October 2013 VA examination confirms a current diagnosis of TMJ disorder.  The examiner's medical opinion was that the Veteran's TMJ disorder "is not at least as likely as not caused by any event in the service."  In support of this the examiner's rationale was that the Veteran's "playing of his band instrument was his choice and preceded his entry into the military.  Furthermore, he had orthodontic therapy prior to entering the military.  Both of these could have contributed to his later jaw symptoms.  The military dental record and today's clinical exam support a lifetime of very heavy occlusion in the anterior teeth, with resulting wear facets.  Also, there was a conclusion by a military dental provider that veteran most likely was experiencing the development of symptoms from a spontaneous parafunctional habit (clenching or bruxing) of unknown duration, possibly over his lifetime, but it appears he left the service before treatment for those symptoms could be completed."  

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  The Veteran's 1977 entry examination is of record; neither TMJ disorder, nor a dental disorder, including braces, was noted on entry examination.  Accordingly he is presumed to have been sound on entry in to active duty, without a TMJ disorder pre-existing service.

The examiner's opinion read as a whole is that Veteran's TMJ is the result of a life time of stress on the jaw resulting from his being a brass instrument player and having bruxism.  The first evidence of bruxism is in the service treatment records, and the Veteran spent 22 years as a brass player full-time on active service when compared to approximately 4 to 6 years of playing his instrument occasionally in junior high and high school with no identified abnormalities noted on entry examination.  Despite the examiner's assertion that the TMJ disorder is not related to service, the opinion and evidence links the Veteran's current TMJ disorder to his bruxism and instrument playing during service.  Accordingly, service connection for TMJ disorder is granted.  


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; to this extent only the claim is granted.  

Service connection for a TMJ disorder is granted.  


REMAND

There is evidence of current diagnoses of hearing loss, GERD, hypertension and sleep apnea.  The Veteran has testified that he had symptoms of heartburn and snoring during service.  There is evidence of noise (music) exposure during his service in the Army band, and evidence of a possible diagnosis of hypertension on a post service medical record dated shortly after separation from service.  Specifically, a May 2001 treatment record shows increased blood pressure and an assessment of hypertension.  However, after a 5-day blood pressure check the Veteran was noted to have excellent blood pressure.  

The Veteran has not been accorded Compensation and Pension examinations with respect to these issues.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiology examination.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state whether the Veteran has a diagnosis of a current hearing loss disability.  If so, the examiner should express an opinion whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss is related to the Veteran's period of active duty service, including his noise exposure to music as a member of the Army Band for 22 years.  

The supporting rationale for any opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

2.  The Veteran should be afforded a VA examination for sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

The examiner should express an opinion whether it is at least as likely as not (50 percent or greater probability) that any current sleep apnea disorder is related to the Veteran's period of active duty service, including reports from the Veteran and his wife that he snored and was tired during the day during active duty.  

The supporting rationale for any opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

3.  The Veteran should be afforded a VA examination for hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state whether the Veteran has a current diagnosis of hypertension.  

The examiner should express an opinion whether it is at least as likely as not (50 percent or greater probability) that any current hypertension disorder is related to the Veteran's period of active duty service, or became manifest within the first year after separation from service.  The Board notes the Veteran was monitored for hypertension as early as May 2001.  

The supporting rationale for any opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

4.  The Veteran should be afforded a VA examination for hiatal hernia and GERD.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state whether the Veteran has a current diagnosis of hiatal hernia and/or GERD.  

The examiner should express an opinion whether it is at least as likely as not (50 percent or greater probability) that any current disorder is related to the Veteran's period of active duty service, including his reported symptoms of heartburn during service.  

The supporting rationale for any opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

5.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the appeal must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


